In this case the plaintiffs seek exclusion from an Independent School District, No. 38, and attachment to an adjacent common school district, No. 63. All the owners and residents of the territory sought to be excluded, join in the petition for exclusion. The independent district, No. 38, resists the petition upon the sole ground that in case of exclusion the independent district will be deprived of the revenue it is receiving from No. 63, the territory seeking exclusion.
The petition was filed with the county superintendent of schools. When this is done, subdivision 2 of Section 173, Chapter 138, Laws of 1931 requires that such petition shall be considered by a committee consisting of the county superintendent of schools, the president of the board of education of the independent school district, and the chairman of the other school district to be affected. Subdivision 3 of said section requires this committee to "* * * consider the interests of the corporations concerned, the convenience and equities of the petitioner, and the permanent school interests, and if they deem it proper, shall grant the petition." The proceeding is quasi judicial and requires the exercise of judicial discretion. But in this case the committee grossly abused this discretion and acted wholly arbitrarily. When the proceeding was commenced, and before any hearing had been had or any evidence had been taken, Verda Hubbard, county superintendent, and Mrs. J.L. Blek, the president of the board of education of the independent school district, who constituted a majority of the committee, both declared that they would not grant the petition.
The findings of fact made by the court show overwhelmingly that the taxes levied against the property sought to be excluded for the support of the school in district 38 exceeds the earning *Page 386 
capacity of the property in district 63, with the inevitable confiscation of the property in said district as the result; yet, in the face of this fact, the statutory committee and the trial court, as well, said that in the interest of district No. 63 and the equities of the case, the petition should be denied.
Upon the evidence and the findings of fact made by the court, the petitioners submitted to the trial court, and requested, the following conclusions of law:
"That with a total assessed value of property in School District No. 38 for 1935 of $244,599, with $88,796.00 representing the assessed valuation of all agricultural lands, that with nineteen resident electors living upon said land, the average assessed valuation of the property per elector was $4,445.00, and the average assessed value of the property in the town of South Shore per elector was $856.00. That if the railroad assessment, the telephone assessment and the electric light company assessment are deducted, the average assessed valuation of the resident elector of the town of South Shore is $650.00 per elector.
"That the tax levied upon the lands of the petitioners and upon the personal property of the petitions occupying said lands for the purpose of maintaining said school system of South Shore Independent School District has resulted in the complete confiscation of the earning value of said land and in all probability would continue to result in the complete confiscation of the earning power of said land if the said land were left in said School District.
"That the said School District No. 38 does not need the tax revenue from the lands involved in this proceeding in order to maintain proper school facilities in said town of South Shore.
"That the interests of the corporations concerned, the conveniences and equities of the petitioners and the permanent school interests will be best served by the reversal of the decision appealed from in this proceeding and that the entire equities in said matter are in favor of said appellants and against the said South Shore Independent School District No. 38, and that the convenience of said persons among the appellants who reside upon said lands and the persons who may hereafter reside upon said lands may be best served by the granting of said petition; that *Page 387 
the reasonable present value of the assets of said School District No. 38, independently of uncollected taxes belonging to said School District being in excess of the total indebtedness of said School District that no portion of the indebtedness, bonded or otherwise of School District No. 38 should be transferred to said School District No. 63 upon the granting of said petition and that no part of such indebtedness should follow the lands belonging to said appellants into said school district No. 63 (except such portion thereof as may be represented by taxes levied in 1936 and prior years which are now unpaid and a lien upon said property) and that said lands should be relieved from any further taxes by or on behalf of the said South Shore Independent School District No. 38.
"That said Appellants are entitled to the order and judgment of this Court reversing the decision of the Respondents."
While these proposed conclusions of law are overwhelmingly supported by the evidence and the findings of fact, the court rejected the same and made the following conclusions of law: "That the interests of School District No. 63 of Codington County, South Dakota, and the interests of South Shore Independent School District No. 38 of Codington County, South Dakota, and the interests of those residing upon the premises sought to be removed upon the proceedings herein and those persons who may hereafter reside thereon and the permanent school interests of both of said school corporations and the persons residing within said school corporations and the permanent school interests of all children within school age will be best served by affirming the decision of the special committee before whom this application was originally presented and by denying the application and petition of the appellants herein by retaining within the South Shore Independent School District No. 38 of Codington County, South Dakota, all of the lands now included within the limits of said school corporation," and entered judgment denying the relief prayed for by the petitioners.
This conclusion is not supported by the evidence nor by the findings of fact.
The rule has been well established in city exclusion cases in this state, that where no reason exists for retaining land sought to *Page 388 
be excluded within the city limits, other than the right to tax such land for the purpose of raising money to help carry on the city government, that exclusion will be granted. Knutson v. Centerville, 60 S.D. 20, 242 N.W. 637; Zajicek v. Wessington,53 S.D. 315, 220 N.W. 913; Klosterman v. City of Elkton, 53 S.D. 324, 220 N.W. 910, and cases cited.
The reason for exclusion in a school district case, where no purpose other than the collection of taxes is shown, is much stronger than in a city exclusion case. Land, even though at some distance from a city or town, may derive many indirect benefits from its proximity to a city or town; such as marketing facilities, condition of roads, etc. But in a school district case like this one there is no reason at all for retaining the territory seeking exclusion, other than the privilege of levying tribute in the way of taxation. The granting of the petition for exclusion does not exempt the property excluded from the payment of school taxes. The territory excluded will still be in an organized school district and will have to contribute proportionally to the support thereof.
The said conclusion of law made by the court should be stricken, the conclusions requested by the petitioners substituted therefor, and judgment entered for the petitioners.